     8:19-cr-00181-DCC     Date Filed 01/27/20    Entry Number 527     Page 1 of 1




               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           GREENWOOD DIVISION

  UNITED STATES OF AMERICA                  )    CRIMINAL NO.: 8:19-00181
                                            )
                                            )
              v.                            )
                                            )
                                            )         ORDER
  SHEQUITA HOLLOWAY                         )


      This matter having come before the Court on Motion of the United States for an

Order continuing the trial of this case from the February 2020 term of Court, until the

October 2021 term of Court.

      It appears to the Court that on January 23, 2020, the Defendant signed a written

Pretrial Diversion Agreement which provides that prosecution will be deferred by the

attorney for the Government for the purpose of allowing the defendant to demonstrate his

good conduct. The Court approves of this agreement. Therefore it is;

      ORDERED that the trial of this case is continued from the February 2020 term of

Court, until the October 2021 term of Court. This period of delay is approved by the

Court and is therefore excludable under the provisions of Title 18, United States Code,

Section 3161(h)(2) of the Speedy Trial Act of 1974.

                                         s/ Donald C. Coggins Jr.
                                        DONALD C. COGGINS, JR.
                                        UNITED STATES DISTRICT JUDGE

January 27, 2020

Spartanburg, South Carolina

                                           1
